          Case 2:20-cv-00413-APG-NJK Document 20 Filed 08/10/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   CHRIS CAVE,
                                                          Case No.: 2:20-cv-00413-APG-NJK
10         Plaintiff(s),
                                                                         ORDER
11   v.
12   M. O’BRINKLEY, et al.,
13         Defendant(s).
14        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
15 1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
16 August 17, 2020.
17        IT IS SO ORDERED.
18        Dated: August 10, 2020
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   1
